Title: Draft of Randolph Jefferson’s Will, 27 May 1808
From: Jefferson, Thomas
To: 


                  
                     
                        27 May 1808
                     
                  
                  I Randolph Jefferson of Buckingham county in Virginia, being in sound health, do make the following testamentary dispositions of my estate.
                  I give all the negroes which I shall own at the time of my death to be equally divided between my five sons Thomas, Robert Lewis, Field, Randolph & Lilburne, each of them to whom I may have given slaves during my life time, bringing the value of those slaves into hotchpot with those to be divided, and taking from those to be divided only so much as with those before given shall make his portion of slaves equal to that of each of his other brothers.
                  It is my will that all my lands and other property whatsoever be sold after my death, and the proceeds be equally divided among my said five sons, my son Thomas bringing into hotchpot with those proceeds the sum of one thousand pounds (at which I estimate the advantages I have given him during my life) and taking from the proceeds only so much as, being added to the sd thousand pounds shall make his portion under this bequest equal to that of his other brothers.
                  Lastly I make my friends Harding Perkins & Robert Craig, my son Robert Lewis, and my brother Thomas Jefferson executors of this my will, revoking all others heretofore made, and in testimony hereof I have written the whole with my own hand this 27th. day of May 1808.
               